— Order, Family Court, New York County (Ruth Zuckerman, J.), entered August 9, 1990, which adjudicated respondent to be mentally ill and permanently terminated her parental rights pursuant to Social Services Law § 384-b, unanimously affirmed, without costs.
Petitioner’s proof that respondent suffers from degenerative schizophrenia, combined with the conclusion of the court-appointed psychiatrist that respondent cannot presently and will not in the foreseeable future be able to provide adequate care for her child, constituted sufficient evidence to warrant the termination of respondent’s parental rights (Social Services Law § 384-b [4] [c]). To the extent that respondent offered expert testimony to the contrary, the issue was one for the trier of fact, who saw and heard the two witnesses, to resolve (Matter of Michael D., 109 AD2d 633, affd 66 NY2d 843). Concur — Milonas, J. P., Wallach, Kassal and Rubin, JJ.